Case 3:19-cv-02491-JLS-WVG Document 15-4 Filed 01/07/20 PageID.399 Page 1 of 4



  1   Charles J. Cooper (Appearing Pro Hac Vice),
      DC Bar No. 248070
  2   COOPER & KIRK, PLLC
      1523 New Hampshire Avenue, NW
  3   Washington, DC 20036
      Telephone: (202) 220-9600
  4   Email: ccooper@cooperkirk.com
  5   Michael B. McClellan, CBN 241570
      NEWMEYER & DILLION LLP
  6   895 Dove Street, Fifth Floor
      Newport Beach, CA 92660
  7   Telephone: (949) 854-7000
      Email: Michael.McClellan@ndlf.com
  8
      Michael W. Battin, CBN 183870
  9   NAVIGATO & BATTIN, LLP
      755 West A Street, Suite 150
 10   San Diego, CA 92101
      Telephone: (619) 233-5365
 11   Email: mike@navbat.com
 12   Attorneys for Plaintiff The GEO Group, Inc.
 13                        UNITED STATES DISTRICT COURT
 14                      SOUTHERN DISTRICT OF CALIFORNIA
 15   THE GEO GROUP, INC.,                   Case No. 19cv2491-JLS-WVG
 16                  Plaintiff,              Assigned to District Judge Janis L.
                                             Sammartino
 17   v.
                                             Assigned to Magistrate Judge William v.
 18   GAVIN C. NEWSOM, in his official       Gallo
      capacity as Governor of the State of
 19   California; XAVIER BECERRA, in         APPENDIX OF EXHIBITS IN
      his official capacity as Attorney      SUPPORT OF MOTION FOR
 20   General of the State of California,    PRELIMINARY INJUNCTION
 21                  Defendants.             [Notice of Motion and Motion,
                                             Memorandum of Points and Authorities,
 22                                          Declarations of Amber Martin and C.
                                             Kendie Schlecht filed concurrently
 23                                          herewith; Order lodged concurrently
                                             herewith]
 24
                                             Hearing Date: April 16, 2020
 25                                          Hearing Time: 1:30 p.m.
                                             Place:   4D (4th Floor – Schwartz)
 26
                                             FILE DATE:        December 30, 2019
 27                                          TRIAL DATE:       No Date Set
 28
                                                                         19CV2491-JLS-WVG
                                                     APPENDIX OF EXS. ISO MTN. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-4 Filed 01/07/20 PageID.400 Page 2 of 4



  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2           Plaintiff The GEO Group, Inc. (GEO) submits this Appendix of Exhibits in
  3   support of its Motion for Preliminary Injunction.
  4                               APPENDIX OF EXHIBITS
  5
       Exh.
  6    No.                              Document                                     Pages
  7     A      GEO’s November 14, 2017, contract with USMS to operate                 5-22
  8            the Western Region Detention Facility

  9     B      USMS’s exercise of its option to continue having GEO                  23-50
               operate the Western Region Detention Facility through
 10
               September 30, 2021
 11
        C      GEO’s December 23, 2019, contract with USMS to operate                51-66
 12
               the El Centro Service Processing Center
 13
        D      GEO’s December 19, 2019, contract with ICE to operate the             67-81
 14            Adelanto ICE Processing Center and Desert View MCCF
 15     E      GEO’s December 19, 2019, contract with ICE to operate the             82-100
 16            Mesa Verde ICE Processing Center, Central Valley MCCF,
 17            and Golden State MCCF
 18      F     U.S. Marshals Serv., Defendants in Custody and Prisoner              101-103
 19            Management, https://bit.ly/2MSd4Wv

 20     G      U.S. Marshals Serv., Fact Sheet: Prisoner Operations (2019),         104-106
               https://bit.ly/2Yi5RED
 21
        H      U.S. Marshals Serv., FY 2020 Performance Budget                      107-123
 22
               President’s Budget: Federal Prisoner Detention
 23
               Appropriation (2019), https://bit.ly/2SnzdAx
 24
         I     U.S. Marshals Serv., USMS Detention Population (Apr. 31,             124-126
 25            2019), https://bit.ly/2BmUFMp
 26      J     U.S. Immigration & Customs Enf’t, Celebrating the History            127-131
 27            of ICE (Mar. 1, 2019), https://bit.ly/35Jas68
 28
                                                                              19CV2491-JLS-WVG
                                               -2-        APPENDIX OF EXS. ISO MTN. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-4 Filed 01/07/20 PageID.401 Page 3 of 4



  1
       Exh.
  2    No.                              Document                                   Pages
  3     K     Statement of Matthew T. Albence, Acting Dir., U.S.                  132-142
  4           Immigration & Customs Enf’t, The Fiscal Year 2020

  5           President’s Budget Request (July 25, 2019),
              https://bit.ly/2Bllfp9
  6
        L     U.S. Immigration & Customs Enf’t, Dep’t of Homeland Sec.,           143-155
  7
              Budget Overview: Fiscal Year 2020 Congressional
  8
              Justification (2019), https://bit.ly/336G3g3
  9     M     Audrey Singer, Cong. Research Serv., R45804, Immigration:           156-162
 10           Alternatives to Detention (ATD) Programs (July 8, 2019),
 11           https://bit.ly/2ojQNsE
 12     N     Caitlin Dickerson, ICE Faces Migrant Detention Crunch as            163-166
 13           Border Chaos Spills Into Interior of the Country, N.Y. Times
 14           (Apr. 22, 2019), https://nyti.ms/2BEKvGS
 15     O     Senate Rules Comm., Senate Floor Analyses for SB-29,                167-174
              2017–18 Sess. (Cal. May 27, 2017), https://bit.ly/2O9c3eP
 16
         P    Assemb. Comm. on Judiciary, Analysis of SB-29, 2017–18              175-185
 17
              Sess. (Cal. June 27, 2017), https://bit.ly/2O9c3eP
 18
        Q     Cal. Dep’t of Corr. and Rehab., Monthly Report of                   186-189
 19
              Population (Dec. 1, 2019), https://bit.ly/38ZnK07
 20     R     Press Release, Assembly Member Rob Bonta, Bonta                     190-192
 21           Introduces Bills Ending State’s Involvement in For-Profit,
 22           Private Prison Industry (Dec. 3, 2018),
 23           https://bit.ly/2Pga7Ch
 24      S    Senate Rules Comm., Senate Floor Analyses for AB-32,                193-205
 25           2019–20 Sess. (Cal. Sept. 9, 2019), https://bit.ly/35htShk

 26     T     Don Thompson & Amy Taxin, California To End its Use of              206-208
              Private, For-Profit Prisons, Associated Press (Oct. 11,
 27
              2019), https://bit.ly/2Pgb6C6
 28
                                                                            19CV2491-JLS-WVG
                                              -3-       APPENDIX OF EXS. ISO MTN. PRELIM. INJ.
Case 3:19-cv-02491-JLS-WVG Document 15-4 Filed 01/07/20 PageID.402 Page 4 of 4



  1
       Exh.
  2    No.                             Document                                 Pages
  3     U      ERO Custody Mgmt. Div., Authorized Dedicated Facility            209-14
  4            List (Dec. 2, 2019), https://bit.ly/2PXHNmM

  5
  6   Dated:    December 31, 2019
  7
                                          By: /s/ Michael B. McClellan
  8                                       Michael B. McClellan, CBN 241570
  9                                       NEWMEYER & DILLION LLP
                                          895 Dove Street, Fifth Floor
 10                                       Newport Beach, CA 92660
                                          Telephone: (949) 854-7000
 11                                       Email: Michael.McClellan@ndlf.com

 12                                       Charles J. Cooper,* DC Bar No. 248070
                                          Michael W. Kirk,* DC Bar No. 424648
 13                                       J. Joel Alicea,* DC Bar No. 1022784
                                          Steven J. Lindsay,* VA Bar No. 92363
 14                                       COOPER & KIRK, PLLC
                                          1523 New Hampshire Avenue, NW
 15                                       Washington, DC 20036
                                          Telephone: (202) 220-9600
 16                                       Email: ccooper@cooperkirk.com
                                          *Appearing Pro Hac Vice
 17                                       Michael W. Battin, CBN 183870
 18                                       NAVIGATO & BATTIN, LLP
                                          755 West A Street, Suite 150
 19                                       San Diego, CA 92101
                                          Telephone: (619) 233-5365
 20                                       Email: mike@navbat.com

 21                                       Attorneys for Plaintiff The GEO Group, Inc.

 22
 23
 24
 25
 26
 27
 28
                                                                         19CV2491-JLS-WVG
                                             -4-     APPENDIX OF EXS. ISO MTN. PRELIM. INJ.
